                           Case 3:21-cv-04539-SK Document 23 Filed 09/03/21 Page 1 of 2



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        TRAVIS LEBLANC (251097)
                    3   (tleblanc@cooley.com)
                        JOSEPH D. MORNIN (307766)
                    4   (jmornin@cooley.com)
                        ELIZABETH SANCHEZ SANTIAGO (333789)
                    5   (lsanchezsantiago@cooley.com)
                        3 Embarcadero Center, 20th Floor
                    6   San Francisco, California 94111-4004
                        Telephone:     +1 415 693 2000
                    7   Facsimile:     +1 415 693 2222
                    8   Attorneys for Defendant
                        COINBASE GLOBAL, INC.
                    9

                   10                                UNITED STATES DISTRICT COURT

                   11                           NORTHERN DISTRICT OF CALIFORNIA

                   12

                   13   DAVID SUSKI, Individually and On Behalf of   Case No. 3:21-cv-04539-SK
                        All Others Similarly Situated,
                   14                                                COINBASE GLOBAL, INC.’S CORPORATE
                                        Plaintiff,                   DISCLOSURE STATEMENT AND
                   15                                                CERTIFICATE OF INTERESTED ENTITIES
                              v.
                   16
                        COINBASE GLOBAL, INC. and MARDEN-
                   17   KANE, INC.,

                   18                   Defendants.

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                CORPORATE DISCLOSURE STMT. AND
 SAN FRANCISCO                                                                CERTIFICATE OF INTERESTED ENTITIES
                                                                                       CASE NO. 3:21-CV-04539-SK
                           Case 3:21-cv-04539-SK Document 23 Filed 09/03/21 Page 2 of 2



                    1                           CERTIFICATE OF INTERESTED ENTITIES
                    2          Under Civil L.R. 3-15, counsel for Defendant Coinbase Global, Inc. certifies that, as of this
                    3   date, there is no such interest to report other than Coinbase Global, Inc.
                    4                            CORPORATE DISCLOSURE STATEMENT
                    5          Under Federal Rule of Civil Procedure 7.1, Defendant Coinbase Global, Inc. states that it
                    6   has no parent corporation and no publicly held corporation owns 10 percent or more of its stock.
                    7

                    8   Dated: September 3, 2021                              COOLEY LLP
                    9

                   10                                                         By: /s/ Michael G. Rhodes
                                                                                  Michael G. Rhodes
                   11
                                                                              Attorneys for Defendant
                   12                                                         COINBASE GLOBAL, INC.
                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                            CORPORATE DISCLOSURE STMT. AND
 SAN FRANCISCO                                                            2               CERTIFICATE OF INTERESTED ENTITIES
                                                                                                   CASE NO. 3:21-CV-04539-SK
